DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 1 September 2020 and 12 March 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing module, configured to determine” and “a transceiver module, configured to send” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (figure 3 and ¶243) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. WO 2016/165128 A1. WO 2016/165128 was cited by the applicant in the IDS received 1 September 2020.
NOTE: Zhang et al. US 2018/0042000 A1 (hereinafter referred to as “Zhang”) will be used as a translation for reference purposes. Zhang was cited by the applicant in the IDS received 1 September 2020.
	As to claim 1/11, Zhang teaches a terminal device (¶¶177 and 637; figures 2 and 24: UE), comprising:
a processing module (¶640; figure 24: processor), configured to determine that communication on a first downlink resource fails (¶201: “the UE determines that the primary beam becomes abnormal”), wherein the first downlink resource is a resource configured by a network device for the terminal device (¶195: the primary beam is configured by the base station); and
a transceiver module (¶645; figure 24: transmitter), configured to send first indication information to the network device on a first uplink resource, wherein the first indication information is used to indicate that the communication on the first downlink resource fails (¶257: UE indicates on a resource that the primary beam fails), wherein the first uplink resource is a resource used to carry second indication information, wherein the first uplink resource is a resource allocated by the network device to the terminal device (¶257: UE also indicates whether a secondary beam fails on the same 
As to claim 3/13, Zhang teaches the terminal device according to claim 11, wherein the second indication information includes beam state information periodically or semi-persistently reported by the terminal device (¶257), wherein the beam state information comprises N pieces of first index information and/or N pieces of first quality information (¶254), wherein the first index information is used to indicate an index of a first reference signal resource (¶253), wherein the first quality information includes quality information of a reference signal carried on the first reference signal resource, wherein the first reference signal resource is used for a beam measurement (¶253), and wherein N is a positive integer greater than or equal to 1 (¶257).
As to claim 4/14, Zhang teaches the terminal device according to claim 11, wherein the N pieces of first index information belong to a same reference signal resource group or belong to M reference signal resource groups (¶253), and wherein at least one of any two of the N pieces of first index information are different or indexes of any two of the M reference signal resource groups are different (¶253), and wherein M is an integer greater than 1 and less than or equal to N (¶257).
As to claim 5/15, Zhang teaches the terminal device according to claim 11, wherein the first indication information comprises at least one of N1 pieces of second index information or N1 pieces of second quality information, the second index information is used to indicate an index of a second reference signal resource, wherein the second quality information is quality information of a reference signal carried on the second reference signal resource, wherein N1 second reference signal resources indicated by the N1 pieces of second index information belong to a same reference signal resource 
As to claim 6/16, Zhang teaches the terminal device according to claim 15, wherein the second reference signal resource is associated with a beam that is determined by the terminal device and that is used to restore communication between the terminal device and the network device (¶¶216, 257, and 610-611).
As to claim 7/17, Zhang teaches the terminal device according to claim 15, wherein the N1 pieces of second index information comprise at least two pieces of same second index information, and wherein at least one of the at least two pieces of the same second index information are used to indicate that the communication on the first downlink resource fails (¶¶216, 257, and 610-611).
As to claim 8/18, Zhang teaches the terminal device according to claim 15, wherein the N1 pieces of second quality information comprise at least two pieces of same second quality information, and wherein at least one of the at least two pieces of the same second quality information are used to indicate that the communication on the first downlink resource fails (¶¶216, 257, and 610-611).
As to claim 9/19, Zhang teaches the terminal device according to claim 15, wherein the N1 pieces of second quality information comprise at least two pieces of same second quality information, and wherein at least one of the at least two pieces of the same second quality information are used to indicate that the communication on the first downlink resource fails (¶¶216, 257, and 610-611).
As to claim 10/20, Zhang teaches the terminal device according to claim 15, wherein the N1 pieces of second quality information comprise at least one piece of lowest-value second quality information, and wherein at least one of
the at least one piece of the lowest-value second quality information is used to indicate that the communication on the first downlink resource fails (¶¶216, 257, and 610-611).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 3GPP R1-1710717 “BSI/CSI Transmission on PUCCH” (hereinafter referred to as “3GPP”). 3GPP was cited by the applicant in the IDS received 12 March 2021.
As to claim 2/12, Zhang teaches the terminal device according to claim 11.
Although Zhang teaches “The terminal device according to claim 11,” Zhang does not explicitly disclose “wherein the first uplink resource includes a periodic or semi-persistent physical uplink control channel PUCCH resource”.
However, 3GPP teaches wherein the first uplink resource includes a periodic or semi-persistent physical uplink control channel PUCCH resource (page 1, agreement 1 and page 3, proposal 1: semi-statically configured PUCCH resource).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve upon the device described in Zhang by including “wherein the first uplink resource includes a periodic or semi-persistent physical uplink control channel PUCCH resource” as taught by 3GPP because it would provide the device of Zhang with the enhanced capability of providing the UE with PUCCH resources for reporting BSI/UCI using periodic or aperiodic PUCCH reporting with Long PUCCH or short PUCCH (3GPP, page 1, agreement 1 and page 3, proposal 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469